DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 02/11/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of prior patent number 10887818 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 11, 14, and 18 are allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious on the following when considered with other limitations in the claim: a user plane of a software-defined wide area network (U-SDWAN) gateway deployed in a first network and wherein the U-SDWAN gateway is configured to be managed by a control plane of a software-defined wide area network orchestrator deployed in a 5G core network; a user plane of a serving gateway (U-SGW) deployed in the first network and wherein the U-SGW is in communication with the U-SDWAN gateway; and a user plane of a packet data network gateway (U-PGW) deployed in the first network and wherein the U-PGW is in communication with the U-SDWAN gateway and the U-SGW.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent 10,448,268 to Jaya et al. discloses SDN concepts can be applied to a traditional 3GPP 4G architecture to enable separation of the control- and user-planes in order to implement a Control and User Plane Separation (CUPS) architecture in which the control and user paths are split across the two planes thereby creating a control-plane implemented via one or more controller element(s) and a user-plane implemented via one or more forwarding element(s) (FE(s)). For a 3GPP 4G CUPS architecture, the control-plane element(s) can include any number of control-plane SGWs (referred to herein as SGW-Cs) and control-plane PGWs (referred to herein as PGW-Cs) that manipulate the user-plane network infrastructure to facilitate end-to-end service provider network connectivity. Also for a 3GPP 4G CUPS architecture, the user-plane FE(s) can include any number of user-plane SGWs (referred to herein as SGW-Us), user-plane PGWs (referred to herein as PGW-Us), and, in some implementations, user-plane TDFs (referred to herein as TDF-Us) that can process and perform operations on subscriber (e.g., UE) traffic as the traffic passes through the service provider network. In some embodiments, functionality for the SGWs and PGWs can be combined to provide a System Architecture Evolution Gateways (SAEGWs), which can be implemented in a CUPS architecture as control-plane SAEGWs (referred to herein as SAEGW-Cs) and user-plane SAEGWs (referred to herein as SAEGW-Us).
US Pub. 2020/0067831 to Spraggins et al. discloses a system includes a mobile gateway implemented on one or more processors. The mobile gateway includes an on-premises telecommunications network core configured for establishing mobile data sessions for mobile user devices and enabling communication between the mobile user devices through the on-premises telecommunications network core. The mobile gateway includes a software-defined wide-area network (SD-WAN) controller configured for establishing an SD-WAN overlay network for connecting the mobile user devices to an external telecommunications network. On-premises telecommunications core 108 can include, e.g., a packet data network (PDN) gateway (PGW). In some examples, the on-premises telecommunications core 108 includes a full core network, e.g., an evolved packet core (EPC). An EPC can include system components such as a mobility management entity (MME), a serving gateway (SGW), a home subscriber server (HSS), and an access network discovery and selection function (ANDSF). In some examples, the on-premises telecommunications core 108 includes a 5G core comprising an access management function (AMF), a session management function (SMF), and a user plane function (UPF). The SD-WAN controller 110 can be configured to collaborate with the SMF to manage mobile connectivity control and policy.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEED GIDADO whose telephone number is (571)270-7645. The examiner can normally be reached Monday - Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHEED GIDADO/Primary Examiner, Art Unit 2464